Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 are pending.


Claim Rejections - 35 USC § 103
I.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chetlur et al (US 2019/0102722) in view of Heiferman et al (USPN 9,654,425).

a.	Per claim 1, Chetlur et al teach a content tracking system, comprising: 
a network interface to couple the content tracking system to multiple computing devices (paras 0022, 0043, 0056, 0081, 0084, 0102—networked sensors for content observation and trend tracking from teacher and student devices); 

a content interceptor to intercept content shared during a collaborative meeting (paras 0012-13, 0065, 0080, 0102—collection of data from teacher-student meetings and class);

a content analyzer to analyze shared content to determine a topic of the shared content (paras 0082, 0090—analysis determines topic of shared content); 

a content comparer to identify similarities between shared content of different collaborative meetings (paras 0040, 0042, 0067, 0085-88—comparison of shared content with historical data from different teacher-student indices); and 

an interface to provide a recommendation based on an output of the content comparer (paras 0026-27, 0040, 0062-66, 0112—communicating the recommendations and suggestions for teachers to access teacher resources based the comparison with historical data).

Chetlur et al teach the limitations as applied above and that the recommendations are communicated to the teachers (paras 0056 and 0066), yet fail to explicitly state that the recommendation is provided to at least one user participating in at least one of the different collaborative meetings. However Heiferman et al teach recommendations provided to a user participating in a different meeting group based on similar topic and/or a comparison of shared content (col.41 line 40-col.42 line 57).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Chetlur et al and Heiferman et al for the purpose of provisioning recommended data to a user in a collaborative meeting to give the user access to relevant content that will support and enhance their experience and interest with the collaborative meeting system.
Claims 9, 11 and 13, differing by statutory class, contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Chetlur et al and Heiferman et al teach the system of claim 1, Chetlur et al further teach wherein the content interceptor intercepts content of different formats (paras 0046, 0080-81—collection of content sensors in the form of text, audio or video).  
c.	Per claim 3, Chetlur et al and Heiferman et al teach the system of claim 1, Chetlur et al further teach wherein the content comparer compares content across format types (paras 0046, 0080-81, 0116—comparison sensor content with historical data in different formats).
Claim 15 contains limitations that are substantially equivalent to the limitations of claims 2-3 and are therefore rejected under the same basis.
d.	Per claim 4, Chetlur et al and Heiferman et al teach the system of claim 1, Chetlur et al further teach wherein: the content tracking system is disposed on a computing device of a user participating in the collaborative meeting (paras 0117, 0120—content tracking via sensors built into user device); and the content interceptor intercepts content shared on the computing device of the user (paras 0021-22, 0081, 0100-101, 0116—shared content collected on user device).  
e.	Per claim 5, Chetlur et al and Heiferman et al teach the system of claim 1, Chetlur et al further teach wherein: the content tracking system is disposed on a conferencing computing device used during the collaborative meeting (paras 0117, 0120—content tracking via sensors built into devices used during class or group meetings); and 19WO 2020/046306PCT/US2018/048700 the content interceptor intercepts content shared on any of the multiple computing devices coupled to the conferencing computing device during the collaborative meeting (paras 0021-22, 0081, 0100-101, 0116—shared content collected on teacher and student devices).  
f.	Per claim 6, Chetlur et al and Heiferman et al teach the system of claim 1, Chetlur et al further teach wherein: the content tracking system is disposed on a server and is coupled to multiple conferencing computing devices (paras 0056, 0099, 0121—server); and the content interceptor intercepts content shared through any of the multiple conferencing computing devices during the different collaborative meetings (paras 0021-22, 0081, 0100, 0116—shared content collected on teacher and student devices).  
Claim 14 contains limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Chetlur et al and Heiferman et al teach the system of claim 1, Heiferman et al further teach wherein the shared content is streamed content shared during the collaborative meeting (col.43 lines 25-46—streaming video in meetings).  
h.	Per claim 10, Chetlur et al and Heiferman et al teach the method of claim 9, Chetlur et al further teach the method further comprising: identifying discrepancies between content of the different collaborative meetings; and 20WO 2020/046306PCT/US2018/048700 providing a notification to at least one user participating in at least one of the different collaborative meetings of the discrepancies (paras 0045, 0056, 0066, 0101-102, 0120—notification and intervention data provided to human resources, co-teachers or in a subsequent meeting).
i.	Per claim 12, Chetlur et al and Heiferman et al teach the method of claim 9, Chetlur et al further teach the method further comprising analyzing metadata associated with the different collaborative meetings (paras 0067, 0082—analysis of observed metadata form teacher-student meetings/class); and wherein the recommendation is based at least in part on results of an analysis of the metadata (paras 0067—recommendation based on analysis and comparison of observed metadata).

III.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chetlur et al (US 2019/0102722) in view of Heiferman et al (USPN 9,654,425) and Jia (USPN 10,244,286).

Per claim 8, Chetlur et al and Heiferman et al teach the system of claim 1, as applied above. Chetlur et al (paras 0082, 0090, 0096) and Heiferman et al (col.6 lines 30-36, col.12 lines 54-col.13 line 59, col.42 lines 13-57) both teach methods for determining the topic of the shared Jia teaches use of neural network techniques in machine learning for knowing what digital content to recommend to an online user (col.11 lines 22-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Chetlur et al and Heiferman et al with Jia for the purpose of implementing neural network techniques to better service the user in providing the most relevant content desired by the user.


Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xu et al (USPN 10,223,438): digital content group and collaborator recommendation
Whalin et al (USPN 8,904,295): interactive meeting with user recommendations 

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448